UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the fiscal year ended December 31, 2016 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53443 COOL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 75-3076597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8875 Hidden River Parkway, Suite 300
